


                    
TWENTY- SIXTH AMENDMENT TO EMPLOYMENT AGREEMENT






This Twenty-Sixth Amendment to Employment Agreement is made and entered into as
of March 1, 2014 by and between PriceSmart, Inc., a Delaware Corporation
("Employer") and Brud Drachman ("Executive").


Recitals


A)
On January 11, 2000 an Employment Agreement was made and entered into by and
between Employer and Executive.



B)
Said Employment Agreement has been amended on twenty-five prior occasions;



C)
Employer and Executive now desire to further amend the Employment Agreement, as
set forth hereinbelow:



Agreement


1.
Section 3.1 of the Agreement which provides:



3.1    Term. The term of Executive’s employment hereunder shall commence on
March 31, 2000 and shall continue until March 31, 2014 unless sooner terminated
or extended as hereinafter provided.




is hereby amended, effective March 1, 2014, to provide as follows:




1.
Term. The term of Executive’s employment hereunder shall commence on March 31,
2000 and shall continue until March 31, 2015 unless sooner terminated or
extended as hereinafter provided.



2.
All other terms of the Employment Agreement, as amended, shall remain unaltered
and fully effective.





Executed in San Diego, California, as of the date first written above.




EXECUTIVE                            EMPLOYER
PriceSmart, INC.


Brud Drachman                    By: ____________________


______________________                Name: Jose Luis Laparte    


Its: CEO & President        
    


